Citation Nr: 0930811	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
Veteran testified before the undersigned at a videoconference 
Board hearing in June 2009.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in March 2004 and in March 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit detailed descriptions of his claimed in-service 
stressor, medical evidence showing a diagnosis of PTSD based 
on a corroborated in-service stressor, and noted other types 
of evidence the Veteran could submit in support of his claim.  
The Veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD.  Thus, 
any failure to develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that - except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim - (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any harmful error occurred in this case.  
Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's service connection claim for PTSD is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  There is no competent corroborating 
evidence that the Veteran's claimed in-service stressors 
occurred.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Accordingly, an examination is not 
required.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Analysis

The Veteran seeks service connection for PTSD.  At his June 
2009 Board hearing, the Veteran testified about his claimed 
in-service stressors.  He testified specifically that an 
airplane accident occurred in February 1967 at Fort Tucker 
and he ran away from the scene of the accident.  He also 
testified that, in May 1967, [redacted], a fellow 
serviceman who was the Veteran's friend, died in a truck 
accident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The Veteran has been diagnosed as having PTSD.  VA 
psychiatric treatment records dated in August 2004 and 
February 2005 indicate that the assessment was PTSD (non-
combat related) with depression.  VA treatment records dated 
in July 2006 note that the assessment was PTSD (non-combat).  

The Veteran's service personnel records indicate that his 
military occupational specialty (MOS) was as a photo 
laboratory specialist.  These records also show that he was 
not awarded any medals for combat service.  The Veteran also 
does not allege that he was in combat or that he was 
subjected to enemy fire during active service.  The Veteran's 
service personnel records also show that he had no foreign or 
overseas service.  

Because the evidence shows that the Veteran did not engage in 
combat with the enemy during active service, any alleged in-
service stressors must be supported by credible evidence.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, the 
Board notes that the Veteran's service personnel records do 
not corroborate that he witnessed an airplane accident in 
February 1967 or that his friend was killed in a motor 
vehicle accident in May 1967.  

Following several requests from the RO to the Veteran for the 
dates, places, names of people involved, and detailed 
descriptions of his claimed in-service stressors, the 
National Personnel Records Center (NPRC) found in February 
2008 that no search was possible regarding [redacted].  
In November 2008, NPRC noted that no remarks were found 
regarding [redacted] in a search of relevant unit 
records.  Finally, in March 2009, it was noted that a defense 
personnel records image retrieval system search revealed that 
U.S. Army casualty data information did not list [redacted] 
[redacted] as a causality in the continental United States from 
1965 to 1967.  It also was noted in March 2009 that, in order 
for a search to be conducted regarding the claimed in-service 
airplane crash in February 1967, the Veteran must provide 
specific dates, the location of the incident, numbers and 
full names of the causalities, the unit designation of the 
aircraft, and any other units involved.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (holding that the 
duty to assist is not always a one-way street).  The Veteran 
himself has the burden of advancing sufficiently detailed 
information about at least one in-service incident in order 
for VA to attempt corroboration.  He has not done so here.  

Although the Veteran has been diagnosed as having PTSD, the 
diagnoses of PTSD in the claims file are based on his 
uncorroborated history of non-combat stressors.  To warrant 
service connection for PTSD, 38 C.F.R. § 3.304(f) provides 
that the diagnosis must conform to 38 C.F.R. § 4.125(a) and 
must be based either on a claim or account of events during 
demonstrated combat or on corroborated stressors.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the Veteran's inherently incredible account of 
uncorroborated stressors.  

The Veteran has argued that he has PTSD which is related to 
service.  As a lay person lacking in medical training and 
expertise, however, the Veteran cannot provide a competent 
opinion on a matter as complex as the diagnosis of PTSD.  
Thus, his opinion regarding the etiology of his PTSD is of no 
probative value.  And, even if his opinion were entitled to 
some probative value, it is far outweighed by the fact that 
no probative weight may be assigned to a diagnosis of PTSD 
based on a Veteran's account of uncorroborated stressors.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Similarly, the Veteran's self-reported lay history, 
transcribed in some of the post-service medical records, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board observes that, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Veterans Court held that a Veteran need 
not corroborate every detail of an in-service stressor in 
order for VA to be required to attempt corroboration.  The 
Veterans Court held that the Veteran's presence with his unit 
at the time the in-service stressor occurred corroborated his 
statement that he experienced the claimed stressor 
personally.  Because there is no objective evidence that the 
Veteran witnessed the alleged in-service stressors such that 
corroboration should be attempted, the record in this case 
does not allow for application of even the liberalized 
standard found in Pentecost.    

In summary, without a competent diagnosis of PTSD based on a 
corroborated in-service stressor which could be related to 
active service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for PTSD.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran also seeks service connection for tinnitus.  He 
claims that his tinnitus is the result of noise exposure from 
aircraft at Fort Tucker.    

Personnel records indicate that the Veteran served in the 
Army and that his MOS was as a photo laboratory specialist.  
Although his MOS does not appear to involve excessive noise 
exposure, the Veteran testified in June 2009 that he had to 
install cameras and travel by helicopter and he was exposed 
to helicopter and airplane noise for 18 hours a day.  The 
Veteran is competent to state whether he was exposed to loud 
noises during active service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Because the Board finds the Veteran's 
statements regarding in-service noise exposure to be credible 
evidence of in-service noise exposure, his exposure to 
acoustic trauma during active service is conceded.  

VA treatment records dated in January 2006 indicate that the 
Veteran has been diagnosed as having tinnitus.  A VA 
audiological examination was conducted in May 2007.  The 
examiner noted that it was not possible to determine a 
diagnosis because the test results were inconsistent.  The 
examiner also noted that he could not make a diagnosis 
without resorting to mere speculation; test inconsistencies 
made it impossible to interpret.  

Because it is unclear whether the Veteran currently has 
tinnitus and because the Board has conceded that he was 
exposed to acoustic trauma during active service, on remand, 
the Veteran should be scheduled for a new VA examination to 
determine the nature, extent, and etiology of his tinnitus.    

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for tinnitus since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for VA 
audiological examination to determine the 
nature, extent, and etiology of his 
claimed tinnitus.  The claims file must be 
provided to the examiner for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner is asked to 
opine as to whether tinnitus, if 
diagnosed, is at least as likely as not 
(i.e., a 50 percent or greater 
probability) related to the Veteran's 
reported in-service acoustic trauma from 
installing cameras and travelling by 
helicopter and being exposed to helicopter 
and airplane noise for 18 hours a day.  

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for tinnitus.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


